Case 0:20-cv-60416-AMC Document 116-6 Entered on FLSD Docket 09/03/2021 Page 1 of 5




                      EXHIBIT 144
Case 0:20-cv-60416-AMC Document 116-6 Entered on FLSD Docket 09/03/2021 Page 2 of 5
            Case 0:20-cv-60416-AMC Document 116-6 Entered on FLSD Docket 09/03/2021 Page 3 of 5




Document title: Safe Attachments - Office 365 | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/safe-attachments?view=o365-worldwide
Capture timestamp (UTC): Mon, 23 Aug 2021 13:27:02 GMT                                                                          Page 1 of 3
            Case 0:20-cv-60416-AMC Document 116-6 Entered on FLSD Docket 09/03/2021 Page 4 of 5




Document title: Safe Attachments - Office 365 | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/safe-attachments?view=o365-worldwide
Capture timestamp (UTC): Mon, 23 Aug 2021 13:27:02 GMT                                                                          Page 2 of 3
            Case 0:20-cv-60416-AMC Document 116-6 Entered on FLSD Docket 09/03/2021 Page 5 of 5




Document title: Safe Attachments - Office 365 | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/safe-attachments?view=o365-worldwide
Capture timestamp (UTC): Mon, 23 Aug 2021 13:27:02 GMT                                                                          Page 3 of 3
